Citation Nr: 1525663	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for general anxiety disorder (GAD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected GAD.  

3.  Entitlement to an effective date earlier than November 6, 2004, for the grant of entitlement to service connection for GAD to include whether clear and unmistakable error (CUE) exists in a December 1969 denial of service connection.  

4.  Entitlement to service connection for a heart disability.  

5.  Entitlement to service connection for obstructive sleep apnea.  

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for morbid obesity.  

8.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) following a December 2010 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, pursuant to a November 2010 Board decision, granted service connection for the Veteran's GAD, and evaluated it as 50 percent disabling effective from November 6, 2004.  

As will be discussed below, the evidence of record suggests that the Veteran may be unable to work as a result of his service-connected disability.  As such, the Board must consider whether a TDIU due to GAD is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

(The issues of entitlement to a TDIU; entitlement to an effective date prior to November 6, 2004, for the grant of entitlement to service connection for GAD to include whether CUE exists in a December 1969 decision; entitlement to service connection for heart disability; entitlement to service connection for obstructive sleep apnea; entitlement to service connection for COPD; entitlement to service connection for morbid obesity; and whether new and material evidence has been received to reopen a claim of service connection for hypertension are addressed in the remand that follows the decision below.)  


FINDING OF FACT

For the entire duration of the claim, the Veteran's GAD has been productive of extreme anxiety, social isolation, a depressed mood, paranoia, avoidant behavior, anger problems, chronic sleep impairment, difficulty in adapting to stressful circumstances, irritability, and an inability to establish and maintain effective relationships, which symptoms are indicative of deficiencies in most areas.  


CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent for GAD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).) 

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

Through the June 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying claim for service connection for GAD.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the June 2009 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the June 2009 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims adjudicated herein.  Also, the Veteran's Social Security Administration (SSA) records have been retrieved and associated with the claims file.  Indeed, at no time has the Veteran referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

Moreover, in addition to obtaining all relevant records, the Veteran has been afforded VA examinations in July 2009 and March 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and reflect that the examiners conducted a full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection to the increased rating issue on appeal has been met.  Thus, there is adequate medical evidence of record to make a determination in this case.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Turning to the rating criteria for GAD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An evaluation of 50 percent is warranted for GAD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).   

A 70 percent evaluation is warranted for GAD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for GAD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

For purposes of considering the evidence in connection with the GAD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

The record includes VA examination reports, VA outpatient treatment records, SSA medical records, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's GAD.  

VA treatment records dated in November 2004 reflect that the Veteran presented at the Fort Monmouth Community Based Outpatient center (CBOC) requesting medication for his anxiety disorder.  He reported that he had been taking 0.5 milligrams of Xanax on a daily basis for years.  

The Veteran was afforded a mental status evaluation in connection to his claim for SSA disability benefits in January 2005.  During this evaluation, the Veteran stated that he was presently unemployed, having recently left his last job in June 2004.  According to the Veteran, he had a difficult time maintaining his employment due to excessive absenteeism in conjunction with multiple doctor's office visits and physical ailments.  The Veteran also reportedly left his last job due to the difficulties he faced controlling periods of agitation, and his increasing frustration at his employment and employer.  The Veteran further noted that he retired due to his medical difficulties secondary to his high blood pressure that was poorly controlled.  According to the Veteran, the medication he takes to control his blood pressure makes him increasingly lethargic and sleepy.  With regard to his psychiatric history, the Veteran reportedly struggled with anxiety as well as a depressed mood since service.  According to the Veteran, he has been primarily self-isolative throughout his adult life, and he never married or had any children.  The Veteran did note that he has two sisters with whom he maintains positive contact.  

Upon conducting a mental status evaluation of the Veteran, the psychologist, C.W., noted that the Veteran was neatly dressed and groomed upon arrival, and did not exhibit any evidence of a formal thought disorder when he spoke.  C.W. observed no compulsions of thinking and/or behavior, and described the Veteran's verbalizations as clear, coherent and goal-directed.  The Veteran denied any current suicidal ideation and/or intent, but did report subjective complaints of attention, concentration and short-term memory difficulties, with difficulty following through and sustaining attention.  According to C.W., the Veteran's overall mood appeared depressed and anxious, and his affect was shown to be appropriate and congruent.  The Veteran could repeat up to four digits forward and three digits backwards, and was able to complete simple mathematic calculations, although he had complaints when completing serial sevens.  C.W. described the Veteran's abstract reasoning as intact, and found him to be well-oriented to person, place, and time, as well as recent current events.  

Based on his evaluation of the Veteran, C.W. determined that the Veteran struggled with a long-standing history of anxiety, as well as persistent depression secondary to fears with regard to his death secondary to his medical concerns.  According to C.W., at the present time, the Veteran's overall mood appeared depressed and anxious.  Based on his evaluation of the Veteran, C.W. diagnosed the Veteran with having major depressive disorder, single episode; generalized anxiety disorder; and as a history of posttraumatic stress disorder (PTSD).  

In the March 2005 Disability Determination and Transmittal report, the Veteran was shown to have a primary diagnosis of obesity, and a secondary diagnosis of affective/mood disorders.  

In an April 2005 letter, the Veteran's physician, B.G., M.D. noted that the Veteran had been his patient since 1971, and he had treated him for GAD, nervousness, and stress disorders, since this time.  According to Dr. G., he had also prescribed the Veteran with numerous tranquilizers over the years for his condition.  

During the April 2008 mental health evaluation, the Veteran stated that he had been taking Xanax for his anxiety, nervousness, and irritability for years, and commented that the medication helped alleviate his nerves, and fall asleep.  On examination, the Veteran appeared alert, euthymic and tense.  The VA psychiatrist noted that he spoke in a relevant and coherent matter, and described his concentration as fair, and his memory and sensorium as "fairly good."  It was further noted that the Veteran's insight and judgment were negative for any gross impairment.  Based on his evaluation of the Veteran, the VA psychiatrist diagnosed the Veteran with GAD, and assigned him a GAF score of 60.  

The Veteran was afforded a VA psychiatric examination in July 2009, during which time, he provided his military and medical history and reported that he had been experiencing anxiety ever since his separation from service.  He recounted a number of in-service experiences, to include working with the Mutual Arms Destruction (MAD) team during "Defcon 2," and his involvement in the Cuban Missile Crisis, adding that he was anxious all the time while working with this unit during this mission, as they were never allowed to make a mistake on the job.  The Veteran believes that the stress he experienced during the Cuban Missile Crisis is the source of his current anxiety.  He also reported to have had exposure to an in-service explosion at the North Dakota Minot Air Force Base which resulted in a number of facial scars.  According to the Veteran, between the explosion that left mild burn marks on his face, his involvement in the Cuban Missile Crisis and the start of his hair loss, he began to experience extreme anxiety and self-consciousness, which only served to increase after his separation from service, causing him to end his relationship with his girlfriend, and avoid pursuing a monogamous relationship.  According to the Veteran, he began to spiral out of control after service due to his inability to form proper social relationships, and he developed a pattern of isolation and avoidance as a result of his anxiety.  The Veteran noted that his activities include drinking and eating excessively, and frequenting prostitutes.  With regard to his current symptoms, the Veteran stated that he is always anxious, and can become angry and upset very easily, adding that the smallest things leave him extremely upset, and he continues to have severe subjective anxiety.  According to the Veteran, any type of social situation causes him extreme anxiety, and he tends to avoid social situations, as well as all contact with people due to his self-conscious nature with regard to his hair loss and obesity.  The Veteran believes his obesity is a result of his overeating, and attributes his overeating to his inability to form proper social relationships.  The Veteran further added that he has a difficult time falling asleep until he takes a Xanax, which helps alleviate his nerves and calm him down.  

The examiner attributed the Veteran's anxiety to his in-service experiences, noting that his involvement with the Cuban Missile Crisis, his exposure to an explosion at the Minot Air Force Base, and his subsequent hair loss, all combinedly served to simultaneously leave him experiencing his current anxiety.  Upon conducting a mental status evaluation of the Veteran, the examiner noted that the Veteran was alert, cooperative, and appropriately groomed for the evaluation.  The examiner described the Veteran's motor activity as calm, commenting that his mood was mildly depressed, and his affect mildly blunted.  The examiner noted that the Veteran had to take a Xanax prior to the evaluation because of his extreme anxiety when having to deal with individuals, but noted that the medication did not appear to impact his ability to provide information.  According to the examiner, the Veteran's speech was normal, and he did not display any evidence of a thought disorder.  The Veteran also denied a history of suicidal and homicidal ideation, and was shown to be oriented to person, place and time during the evaluation.  In addition, the Veteran's memory, concentration, abstract reasoning, judgment, and impulse control were shown to be intact, as was his insight.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner determined that the Veteran was experiencing ongoing and continuing symptoms of GAD, which appear to have been with him since he left the military.  The examiner noted that the Veteran's anxiety was marked by social avoidance, irritability, an inability to tolerate social situations, and heightened levels of anxiety especially at bedtime, which causes him to take tranquilizers on a daily basis.  According to the examiner, the effects of the Veteran's GAD resulted in occupational and social impairment with deficiencies in most areas as marked by his extreme anxiety, social avoidance, and extreme isolation.  The examiner also assigned the Veteran a GAF score of 44.  

In a subsequent VA medical opinion, the same VA examiner changed his opinion, and determined that the Veteran's GAD appeared to be contrived and based upon a subjective history.  According to the examiner, the Veteran's hair loss did not contribute to his anxiety, and his anxiety was not secondary to his hair loss.  

In May 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901 (2014). The record reflects that the VHA requested the medical opinion from the VA Medical Center (VAMC) in Mather, California, and obtained the opinion of a VA physician, who also happened to be the clinical manager of the mental health clinic at the Sacramento VAMC.  The opinion was received in October 2010, and has since been associated with the Veteran's claims file.  In the opinion, D.G., M.D., determined that it is at least as likely as not that the Veteran's currently diagnosed psychiatric disorder was incurred in service.  

The Veteran was afforded another VA examination in March 2013, at which time, he provided his military, medical and occupational history, noting that following his period of service he worked as an HVAC (heating, ventilating, and air conditioning) technician, a substation technician, and subsequently as a draftsman drawing diagrams of the power lines and poles for Jersey Central Power & Light (JCPL).  According to the Veteran, he has not worked since 2007.  At the time of the examination, the examiner described the Veteran as alert and oriented in all three spheres, and noted that his mood was euthymic and his affect was full range and appropriate.  Upon further observation, the examiner noted that the rhythms and patterns associated with the Veteran's speech were unremarkable, and the content of his speech was coherent and goal-directed without evidence of thought tangentiality loose associations.  

According to the examiner, the Veteran claimed to be depressed, and conveyed a sense of anxiety and concern about his multiple physical ailments.  The Veteran attributed any sleep impairment to his chronic pain, and denied experiencing any problems with his sleep and appetite.  In addition, the Veteran denied experiencing any current or prior suicidal/homicidal ideation or intent, and further denied psychotic symptoms including auditory or visual hallucinations, paranoid ideation or ideas of reference.  According to the Veteran, his level of anxiety had increased somewhat due to recent current events involving Iran and nuclear weapons.  With regard to symptoms associated with the Veteran's GAD, the examiner noted that the Veteran experienced anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran as having an anxiety disorder, and determined that said disorder resulted in occupational and social impairment with reduced reliability and productivity.  The examiner also assigned the Veteran a GAF score of 45.  

In a letter dated in June 2013, the Veteran's physician, M.W., M.D., noted that the Veteran had been under his care for chronic atrial fibrillation, hypertension, congestive heart failure, obesity and a pacemaker.  According to Dr. W., the Veteran's physical ailments along with his anxiety and nervous disorder do affect his cardiac condition, and when his heart rate increases, he suffers from increasing anxiety and palpitations.  Dr. W. further noted that although the Veteran's treatment for his chronic cardiac condition is being monitored and stable, when his secondary conditions occur, this causes increased stress, and magnifies his anxiety.  

During a July 2013 VA treatment visit, the Veteran stated that he had been dealing with symptoms of anxiety and irritability for years, and the only medication that helped alleviate these symptoms was Alprazolam.  According to the VA psychiatrist evaluating him, the Veteran appeared passive about his life and was "just floating."  Results from the mental status evaluation revealed the Veteran to be cooperative, and "AAOX3" [awake, alert and oriented to person, place and time].  His thought process was described as linear, with no gross loosening of association, and his affect was shown to be anxious.  The Veteran denied any suicidal or homicidal ideations, plans or intent, and further denied experiencing any hallucinations, paranoid/grandiose delusions, or bizarre delusions.  The VA psychiatrist described the Veteran's insight as adequate, and his cognitive function was shown to be grossly intact.  He was diagnosed with GAD, and assigned a GAF score of 55-60.  

A February 2014 mental health note reflects the Veteran's assertions of ongoing symptoms of anxiety, irritability and depression.  The Veteran reiterated once again that he wished to continue taking Alprazolam as it was the only medication that worked so far.  Upon conducting a mental status evaluation of the Veteran, the VA psychiatrist noted that the Veteran was cooperative, coherent, and exhibited no gross psychomotor agitation or retardation.  In addition, the Veteran's cognitive function was grossly intact, while his insight was adequate.  The Veteran denied experiencing any suicidal/homicidal ideations, plans or intent and he further denied hallucinations, or paranoid/grandiose delusions or bizarre delusions.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected generalized anxiety disorder, he has also been diagnosed with PTSD, major depressive disorder (January 2005 evaluation) and schizotypal personality disorder (See July 2009 VA examination report).  With regard to his PTSD and MDD, service-connection has not been established for these disorders, and it is unclear from the record whether or not symptoms attributed with these disorders are intertwined with his GAD.  With regard to his schizotypal personality disorder, the examiner determined this disorder to be a clear derivative of the Veteran's anxiety, noting that as a consequence of his anxiety and social avoidance, the Veteran had developed "a pervasive patterns of avoiding people, avoiding dealing with people, and staying to himself."  Symptoms associated with his service-connected anxiety disorder were similar to this, and include social avoidance, irritability, an inability to tolerate social situations, and heightened levels of anxiety.  Based on the record, it appears that symptoms associated with this disorder are similar to those symptoms arising from his schizotypal personality disorder.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  In this case, since the symptoms associated with his schizotypal personality disorder are similar to those attributed to his anxiety disorder, and in fact arose as a result of his anxiety disorder, the Board will consider the psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected anxiety unless clearly attributed to, and distinct from, the other nonservice connected disorders.  

The Board finds that in this case, the clinical evidence throughout the entire duration of the appeal more closely approximates the level of occupational and social impairment contemplated by a 70 percent rating.  Specifically, the Veteran is socially withdrawn, and has a heightened level of anxiety, which leaves him unable to tolerate social situations or develop close intimate relationships with others.  Historically, the record reflects that the Veteran has always reported to have attention, concentration and short-term memory difficulties throughout the years.  In addition, he has endorsed ongoing symptoms of depression and anxiety throughout the appeal, and during his January 2005 evaluation, he indicated that he had been primarily self-isolative throughout most of his adult life.  Socially, the Veteran never married, does not have any children, and contends he has not had a personal relationship or a meaningful friend for over forty years.  He noted that while he frequented prostitutes in the past, he no longer has any interest in sex.  The Veteran spends the majority of his time alone, and avoids most social situations and all contact with people as a result of his anxiety and self-conscious nature.  According to the Veteran, he is always anxious and becomes angered and upset very easily when the slightest thing goes wrong.  The Veteran also appears to have formed self-destructive habits, to include excessive eating and drinking as a method to cope with his anxiety and inability to form proper social relationships.  During the more recent VA examination in March 2013, the Veteran again endorsed symptoms of anxiety and depression.  The VA examiner noted that, in addition to these symptoms, the Veteran exhibited disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  

In addition to the effect of his disorder on his social interactions, and his ability to establish interpersonal relationships, the Veteran's anxiety has also had a negative impact on his ability to maintain employment.  During the January 2005 evaluation, the Veteran stated that he left his job, in part, due to his difficulty controlling periods of agitation, and his increasing frustration with his employment and employer.  At the July 2009 VA examination, the Veteran stated that he stopped working as consequence of a number of physical conditions, as well as his severe social anxiety.  In the January 2015 Appellant's Brief, the Veteran through his representative, asserted that he is unable to work as a result of his service-connected anxiety disorder.  This coupled with the fact that he has never been married, and has not created an intimate relationship or meaningful friendship with anyone since returning from service, along with his extreme social anxiety, and avoidance of most social activities and/or social contact with others, is reflective of criteria enumerated under the 70 percent evaluation for PTSD.  

Additionally, VA treatment records dating from October 2004 to October 2014 reflect that the Veteran has been assigned multiple GAF scores ranging from 41 to 60, by various VA psychologists and VA treatment providers, which indicate that the Veteran has moderate to severe impairment.  The Board notes that GAF scores are just one component of the Veteran's disability picture, and there is no set 'formula' followed in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores, when rendering its determination.  Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 492, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  

The Board acknowledges that the more recent VA treatment providers assigned the Veteran GAF scores ranging between 55 to 60 which reflect that the Veteran suffers from more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, these were all based on preliminary assessments made during the brief treatment visits rather than thorough and detailed evaluations conducted at the VA examinations.  Moreover, despite any improvement in his GAF score, the record continually reflects the Veteran's ongoing struggle with anxiety, irritability and depression, and his continued reliance on medication (Alprazolam) to help monitor and manage his symptoms.  In addition, these VA treatment records have not shown any evidence reflecting an improvement or progression with regard to the Veteran's ability in forming interpersonal relationships with others or his ability to adapt to stressful situations.  As such, the Board finds that the GAF scores indicating more severe symptoms are more consistent with the medical evidence of record.  Accordingly, such characterization more closely approximates the scheduler criteria associated with a 70 percent evaluation for the Veteran's PTSD.  

The Board observes that a rating in excess of 70 percent is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the Veteran's medical records do not contain evidence which support a finding that he has gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation as to time or place.  Indeed, during every evaluation, the objective evidence was negative for any signs of a formal thought disorder, and despite the severity of his anxiety, the Veteran has continually been able to appear at his evaluations and treatment visits, and express himself in a coherent and intelligible manner.  Moreover, the Veteran's thought process has always been shown to be linear, with no gross loosening of association, and his speech and verbalizations were shown to be clear, coherent and goal directed.  

The symptoms exhibited by the Veteran, to include his anxiety, extreme social isolation, avoidance, irritability, and chronic sleep impairment, are not equivalent to symptoms associated with a 100 percent disability rating.  In this regard, neither VA examiner determined that the Veteran's symptoms resulted in total occupational and social impairment.  Although the July 2009 VA examiner determined that the Veteran would have a difficult time maintaining employment as a consequence of his social avoidance and anxiety, he did not find that the Veteran was incapable of obtaining employment as a result of his anxiety.  Furthermore, the record establishes that the Veteran has maintained fairly steady, albeit limited, contact with his sisters, and that he continues to enjoy documentaries and programs involving science.  The record also demonstrates that the Veteran continues to perform his activities of daily living independently.  He has consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior and has been described as someone who is neatly and appropriately groomed, logical and goal-oriented.  The overall picture based on the medical evidence of record corresponds more closely with the 70 percent disability evaluation.  Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted.  

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected GAD, the Board concludes that the criteria for a 70 percent evaluation are met throughout the claim period.  However, the criteria for a 100 percent schedular evaluation are not met, as the Veteran continues to maintain limited relationships and is able to perform his activities of daily living independently.  The GAF score assigned reflects severe, but not totally incapacitating, GAD.  Thus, while the criteria for a 70 percent evaluation have been met throughout the claim period and the appeal is granted to this extent, the criteria for a total schedular evaluation for GAD are not met.  In short, the preponderance of the evidence is against an evaluation in excess of 70 percent for PTSD.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not helpful to the claimant.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116 .

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  

For all psychiatric disabilities, the rating schedule contemplates the level of occupational and social impairment resulting from the psychiatric symptoms exhibited, and the frequency, severity and duration of these symptoms.  As noted above, the Veteran's service-connected GAD has been manifested by severe anxiety, extreme social isolation, avoidant behavior, irritability, a depressed mood, chronic sleep impairment, self-destructive behavior, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

In light of the evidence discussed above, the Board finds that the schedular evaluation is adequate.  The Veteran's service-connected GAD is manifested by psychiatric signs and symptoms contemplated by the rating schedule.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected GAD, but the medical evidence reflects that symptoms typical of those for a 100 percent rating are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  

Accordingly, a 70 percent schedular evaluation, but no higher, is warranted based on the evidence of record for the Veteran's GAD.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400.  In reaching that conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating of 70 percent for service-connected GAD is granted from November 6, 2004, subject to laws and regulations governing the award of monetary benefits.  


REMAND

Throughout the appeal, the Veteran contended that he was unable to continue working, in part, as a result of his GAD and the psychiatric symptoms associated with this disorder.  In the January 2005 evaluation, the Veteran stated that he was presently unemployed, and had recently left his last job at an electric company in June 2004.  According to the Veteran, he stopped working at this facility due to the difficulties he faced controlling periods of agitation and his increasing frustration with his employment and employer.  He further indicated that he subsequently retired due to his medical difficulties secondary to his high blood pressure.  At the July 2009 VA examination, the VA examiner determined that the Veteran would have a difficult time maintaining employment as a consequence of his social avoidance and anxiety.  The Veteran stated that he retired on disability benefits, in part, as a consequence of his severe social anxiety.  In the January 2015 Appellant's Brief, it was argued that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his GAD.  The Veteran is currently service connected for GAD, which as determined above, is 70 percent disabling.  Accordingly, the Veteran meets the schedular percentage requirements for eligibility for TDIU.  See 38 C.F.R. § 4.16(a).  

In light of this evidence, and the Veteran's continued assertions that he cannot obtain and maintain employment as a result of his service-connected psychiatric disability, a remand is necessary to schedule him for a new examination to address this matter.

In the December 2010 rating decision, the RO granted service connection for generalized anxiety disorder, and evaluated it as 50 percent disabling, effective November 6, 2004.  In the Veteran's notice of disagreement (NOD), which is date-stamped as having been received at the RO in December 2011, the Veteran stated that he was entitled to an earlier effective date prior to November 6, 2004 for the grant of service connection, adding that there was CUE in a December 1969 rating decision which denied service connection for anxiety/nervous disorder.  

This statement can be construed as a notice of disagreement (NOD) with the December 2010 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issue of entitlement to an earlier effective date prior to November 6, 2004, for the grant of entitlement to service connection for GAD to include whether clear and unmistakable error (CUE) exists in a prior rating decision issued in December 1969 should be issued.  

In addition, in the March 2013 rating decision (which has been scanned into VBMS) the RO denied service connection for a number of claims, including heart disease, obstructive sleep apnea, chronic obstructive pulmonary disease (COPD), and morbid obesity.  The RO further denied a petition to reopen a claim of service connection for hypertension.  In the March 2014 NOD, the Veteran disagreed with the denial of service connection for these disabilities.  The Court has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issue of entitlement to service connection for heart disease, obstructive sleep apnea, COPD, morbid obesity, and whether new and material evidence has been received to reopen a claim for service connection for hypertension should be issued

Accordingly, the case is REMANDED for the following action:

1. Issue to a VCAA notification letter pertaining to the issue of entitlement to TDIU due to GAD.  Ask the Veteran to complete an updated application for TDIU, to specifically include his work history.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected GAD on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the effect of the service-connected GAD on the Veteran's ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, the GAD is of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any psychiatric restrictions resulting from his service-connected disability.  

3. Furnish the Veteran an SOC regarding the claim for entitlement to an earlier effective date prior to November 6, 2004, for the grant of service connection for GAD to include whether clear and unmistakable error (CUE) exists in a December 1969 decision.  In addition, furnish the Veteran an SOC regarding the claims for entitlement to service connection for heart disease; service connection for obstructive sleep apnea; service connection for COPD; service connection for morbid obesity; and whether new and material evidence has been received to reopen a claim for service connection for hypertension.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board. 

4. After conducting any additional development deemed necessary, adjudicate the claim for entitlement to a TDIU due to GAD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


